Citation Nr: 0211896	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  96-51 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
left elbow condition.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
esophagitis due to swallowing a toxic substance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in April 1996.  That decision denied the veteran's 
application to reopen the claims of entitlement to service 
connection for a left elbow condition and esophagitis due to 
swallowing a toxic substance.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  In an unappealed decision of January 1992, the RO denied 
the veteran's original claims for service connection for 
residuals of a left elbow injury and residuals of swallowing 
of a toxic substance; the RO reopened the claims upon receipt 
of the veteran's service medical records and, in an 
unappealed decision in June 1993, denied the claims for 
service connection for a left elbow disorder and esophagitis.

2.  The evidence submitted since the June 1993 RO decision 
denying service connection for residuals of a left elbow 
injury contains medical records not previously considered, 
which are cumulative of previously considered evidence.

3.  The evidence submitted since the June 1993 RO decision 
denying service connection for esophagitis is relevant but is 
not so significant that it must be considered in order to 
fairly decide the veteran's claim.




CONCLUSIONS OF LAW

1.  The June 1993 rating decision denying service connection 
for residuals of a left elbow injury and esophagitis due to 
swallowing of a toxic substance is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.1103 (1992).

2.  New and material evidence has not been submitted to 
reopen claims of service connection for a left elbow 
condition and esophagitis due to swallowing a toxic 
substance.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C.A. § 5103A(f) (West 
Supp. 2002)).  It is noted that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 
38 U.S.C.A. § 5103A(g) (West Supp. 2002) that states nothing 
in section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate. However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See Duty to Assist, 66 Fed. 
Reg. 45620, 45628-45629 (2001).  Here, the veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  However, a review of the record reflects 
that the veteran has not identified any pertinent evidence 
that is not of record.  The Board also notes that the veteran 
was informed in February 1998 of specific evidence he must 
provide in order to reopen his claims and establish service 
connection.  To the extent that there is a duty to notify and 
assist in the absence of new and material evidence sufficient 
to reopen the claim, communications from the RO to the 
veteran, including the April 1996 decision that is the 
subject of this appeal, the November 1996 statement of the 
case, October 1995, December 1996 and February 1998 letters; 
April 1997 and April 2002 supplemental statements of the 
case, have kept him apprised of what he must show to prevail 
in his claim and of what evidence the RO has received.  The 
communications have provided the veteran with a specific 
explanation of the type of evidence necessary to reopen his 
claims, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See Generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As noted above, there is no 
indication that there is any additional evidence that has not 
been obtained that is relevant to this appeal.  There is no 
further duty to notify or assist the veteran with this 
appeal.  

Law and Regulation

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2001).  The Court 
has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service. 38 C.F.R. § 3.303(d).

Analysis

The Board finds that the veteran has not submitted new and 
material evidence sufficient to reopen his claims of 
entitlement to service connection for a left elbow condition 
and esophagitis.

The veteran's claim for service connection was originally 
denied in January 1992.  Subsequent to the receipt of the 
veteran's service medical records, the RO reopened the 
veteran's claims, and denied service connection in June 1993.  
The veteran was notified of the decision.  He did not 
initiate the appellate process with a notice of disagreement 
filed within one year.

At the time of the last final decision the evidence consisted 
of the veteran's service medical records, an August 1991 VA 
examination, and the veteran's contentions.  The veteran's 
service medical records included treatment for the ingestion 
of hypoxy fiber glass resin.  They did not reveal complaint, 
treatment, or findings relating to a left elbow injury or 
disability.  The veteran's separation examination was 
negative for any pertinent abnormal findings; clinical 
evaluation of the gastrointestinal and musculoskeletal 
systems was normal.

The August 1991 VA examiner noted that the veteran gave a 
history of slight esophagitis since swallowing a toxic 
substance in about 1970, which was classified as mild and not 
disabling.  The veteran complained of occasional heartburn, 
relieved by Mylanta, maybe once or twice a month and usually 
after eating something spicy or very late.  He also gave a 
history of a knot on his left elbow while in Vietnam.  He 
indicated that there was no history of trauma and had no 
treatment while in the military.  He had had an on the job 
injury subsequent to service and had had surgery on two 
different occasions for his left elbow.  The examiner noted a 
scar over the elbow with a full range of motion, no atrophy, 
and no sensory loss.  The diagnosis was probable post-
operative olecranon bursa left elbow.

Since June 1993, the veteran has submitted his own statements 
and was afforded a VA examination in February 1997.  Upon the 
latter evaluation, he indicated that he continued to have 
throat symptoms, to include pain and a scratchy feeling.  He 
asserted that there was damage when he swallowed the toxic 
substance, and that residuals of that incident were still 
present.  The examiner reviewed the veteran's history; it was 
noted that the veteran reported that after he ingested the 
glass resin in 1969, he developed trouble swallowing and 
burning in his esophagus.  Two hours later he became very ill 
and passed out and was hospitalized for two weeks.  Since 
that time, he had had indigestion, trouble with food 
regurgitation, and symptoms of pain under the sternum with 
swallowing, which was aggravated by certain highly seasoned 
foods.  He reported having had many tests, and having been 
told that he had esophagitis.  He was not taking any 
medication for the condition, and he went many months 
sometimes without any indigestion.  Physical examination was 
unremarkable.  The examiner noted that the veteran did have a 
history suggestive of esophagitis and thought it was a reflux 
esophagitis; it was not believed that the veteran had any 
stricture formation of the esophagus.  The examiner opined 
that there was no connection, as far as he could tell, 
between the swallowing of the resin and the present day 
symptoms suggestive of reflux esophagitis.

The veteran also underwent a VA orthopedic examination in 
February 1997.  He  complained of weakness in the left elbow 
upon lifting.  Physical examination of the elbow revealed 
full range of motion.  The diagnosis was history of injury to 
the left elbow while in service with a full range of motion, 
but with complaints of weakness on lifting heavy objects.

The veteran's statements are neither new nor material in that 
they are essentially reiterations of previous assertions of 
causality.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Although his statements are deemed truthful and probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
Thus, even if some of contentions of record represent "new" 
evidence, it is nonetheless not "material" because it has not 
been shown that the veteran has any medical knowledge beyond 
that of lay persons. Moray v. Brown, 5 Vet. App. 211 (1993). 

The report of the February 1997 VA elbow examination is 
cumulative of previously considered evidence in that it shows 
that the veteran gives a history of an in-service elbow 
injury and of post-service elbow complaints but it contains 
no competent opinion of the claimed nexus.  It merely 
confirms what was previously known: left elbow symptoms many 
years after service without a nexus to service.  Such 
evidence is not new, nor is it material within the meaning of 
the cited legal authority.  At the time of the 1993 RO 
decision it was already known that the veteran had left elbow 
symptoms years after service.  38 C.F.R. § 3.156; Anglin v. 
West, 203 F.3d 1343 (Fed.Cir. 2000); Vargas- Gonzales v. 
West, 12 Vet. App. 321 (1999).  Moreover, the additional 
medical evidence is not material evidence since it does not 
tend to link the elbow disorder, first shown many years after 
service, with the veteran's active duty; the additional 
evidence, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.  
38 C.F.R. § 3.156.

The February 1997 opinion relating to his esophagitis weighs 
against the contended causal relationship.  This evidence, 
while new, is not so significant that it must be considered 
to fairly decide the veteran's claim because it goes against 
his claim.

In conclusion, the Board finds that new and material evidence 
has not been submitted since the 1993 RO decision.  Thus, the 
claims for service connection for esophagitis and a left 
elbow disability have not been reopened, and the 1993 
decision remains final. 


ORDER

New and material evidence not having been submitted, the 
application to reopen   claims of service connection for a 
left elbow condition and esophagitis due to swallowing a 
toxic substance is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

